Citation Nr: 1539932	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral foot disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran had active service from January 1984 to October 1987, and from July 1990 to October 2007, including service in the Southwest Asia theater of operations from November 2005 to November 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In her September 2010 VA Form 9, the Veteran requested a hearing before a member of the Board.  In June 2015 correspondence, the Veteran withdrew her request for a hearing.  


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome had its onset in service.  

2.  The Veteran's left knee patellofemoral syndrome had its onset in service.  


CONCLUSIONS OF LAW

1.  Right knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Left knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.301(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The evidence shows that the Veteran has been diagnosed with bilateral patellofemoral syndrome.  See, e.g., July 2012 VA treatment record.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of the disability, but also an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Veteran relates that her bilateral knee disability began during service.  See March 2010 notice of disagreement.  The Veteran's service treatment records include April and May 2007 outpatient treatment records noting her complaints of right and left knee joint pain, and a diagnosis of patellofemoral syndrome.  

After review of the evidence of record, the Board finds that the competent evidence of record reflects that the Veteran has experienced bilateral knee pain and symptoms during and since service, service treatment records reflecting complaints of and treatment for bilateral knee pain, and a diagnosis of bilateral patellofemoral syndrome, and postservice treatment records of ongoing complaints of bilateral knee pain and a current diagnosis of bilateral patellofemoral syndrome.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right and left knee patellofemoral syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

Inasmuch as this decision grants service connection for a right and left knee disability on a direct service connection basis, there is no need to consider this claim under the presumptive Persian Gulf War service connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, or as secondary to her service-connected bilateral foot disability.  


ORDER

Service connection for right knee patellofemoral syndrome is granted.  

Service connection for left knee patellofemoral syndrome is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


